 INDUSTRIAL PRODUCTS, INC.IndustrialProducts, Inc.andPhyllisS.Donaghy,Martha A.West,and Joan M.Meek. Case25-CA-6061-1, -2, and -3January 13, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND KENNEDYOn August 26, 1974, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in opposition to exceptions filed by theGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Industrial Prod-ucts, Inc.,Greenfield,Indiana,itsofficers,agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci,Administrative Law Judge: A hearingin this proceeding was held on June 19, July 8,9, and 10,1974, at Greenfield,Indiana,on complaint of the GeneralCounsel against Industrial Products,Inc., herein called theRespondent or the Company.Separate charges were filedby Phillis Donaghy on January 23, 1974, by Martha A.West on the same day,and by Joan Meek on March 14,1974, and the complaint issued on March27, 1974. Thecomplaint was variously amended thereafter, and theultimate issues of the case are whether a number ofemployees were dischargedby theRespondent in violationof Section 8(a)(3) of the Act.Briefswere filed by theGeneral Counsel and the Respondent after the close of thehearing.Upon the entire record,and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT133Industrial Products,Inc., is engaged in the manufacture,sale, and distribution of electronic components and relatedproducts, with its principal office and place of business atGreenfield, Indiana.During the pastyear,a representativeperiod,itmanufactured,sold, and distributed productsvalued in excess of $50,000 which were shipped from thatlocation directly to States other than the State of Indiana. Ifind that the Respondent is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America,hereinreferredto as the UAW, and American Federation ofLabor and Congress of IndustrialOrganizations, hereinreferredto as the AFL-CIO, are labororganizations withinthe meaning of Section2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.A Picture of.the CaseThe sole issue of substance in this caseiswhether theevidence proves the complaint allegationthat theRespon-dent violatedSection 8(a)(3) of the statutein the dischargeof each of nine employees it dismissedduring October1973.Denyingany illegalmotivation in its action, theRespondent asserts all these dischargeswere dictated byeconomic considerations.A brief statementof chronologywillmake clearer the respectivetheories of both prosecu-tion and defense.The pivotaldate in thestory is October 12, a Friday,because on thatday the Companydischarged 8 of its thenproduction and maintenance complementof 59 workers.Two or threegirls testified first talk of going union washeard about 2 weeks beforeOctober 12.Four women wentto a meeting at the home of a Mr. Ellis,UAW organizer,on October 4; these employees were MargePoynter, JoanMeeks,Sue Donaghy,and MarthaWest. They signedUAW cards. The idea gotaround thatthe UAW was thewrong union, so some of the women held a secondmeeting,where they all signed AFL-CIO cards andobtained a furthersupply forsolicitingmore signatures.This meeting was heldon Tuesdayevening,October 9, atthe home of one of the employees-Poynter;present werethree other employees-Barbara Harding, Meeks, and awoman called Becky.There was some talk among theemployees the next 2days-Wednesday and Thursday'-and a certain,amount of solicitation for more signa-tures.On Friday afternoon, October12, towards the end ofthe workday,eight women were told there was no longerany work forthem;none had been given advance notice.Elevendayslater, on October23, the Companydischargedthreemore women, again with no advancenotice.Asformal notice of discharge,each of these 11 women wasgiven a written statement explaining the action was madenecessary because "due to the lack of component parts ithas become necessary for us to reduceour work force." As216 NLRB No. 24 134DECISIONSOF NATIONALLABOR RELATIONS BOARDwill appearbelow,someof the 11 employeesso dischargedwereinvolved, in varyingdegree,with the union move-ment;some othershad nothing to do withitat all.As originallyissuedon March 27, 1974, thecomplaintpicked5 of these1 I discharged employeesand alleged theywere dismissed"becausesaidemployees formed,joinedand assisted. . . the Union ...." [Emphasis supplied.] Itis tobe noted that the very precise theoryof complaint atthat point was that the five persons named were releasedbecause of the union activitiestheypersonallyengaged in;this carrieswithit,of necessity,as always insuchcases, thecorrelative assertionthat the Employerknew of theirindividualunion activities and resented it as apinpointeddislikeof these special employees.On June 11, theRegional Director amended thecomplaint by adding thenameof Carolyn Anderson,as a sixth employee illegallydischarged in the same fashion andfor thesame reasonapplicable to theother five.At thestart of the substantive hearing,on July 8, 1974,the GeneralCounselamendedthe complaint by adding thenames of 3 more of the I 1 personsdischarged in October;these are SueGobbard, Janet Goforth, and Janet Griffith.As to these three, thecomplaint now alleged a differentkindof unfairlabor practice; it says the Company got ridof them"because certain of Respondent's employees wereengaged in the act[union activities]. . . and . . . todiscourage its employees from engaging in such acts...."What thislanguage says-certainly what itmeans-is thatit is immaterialwhether any ofthesethree persons did ordid notengage in any union activities,and it isequallyimmaterialwhether the employer knew about theirparticipationor nonparticipation;itspurposein theirdischarge was to stop union activitiesanywhere in theCompany by anybody.Another,and more significant amendmentwas added tothe complainton July 8.It now allegesthat the six otherdischargees named were themselvesalso discharged "be-cause certain of Respondent'semployees were engaged...: ' This second theory of illegality,now also attachedto the six, is in the complaint as an additionto the first,which still remains, that theywere the pinpointed targets ofillegal discrimination because theCompanyknew of theirspecificand individualunionconduct.Fromthis late changeof theory by the prosecution, andfromthe seeming inconsistencyin thetwo theoriessuggested as to the six people,a certain confusion arises.The GeneralCounsel was asked to state his ultimatearguments more precisely as the hearing progressed. As Iunderstood his final contentions,they are asfollows: (1)Therewas no need to dischargeanybody at all in October1973,and thereforeallninepersons named in thecomplaint were dischargedto stopthe organizationalcampaign. (2) If therewere business reasons to reduce theworkcomplement,the nine listed in the complaint weredeliberatelyselected becauseof their activitiesand to weedout the offenders. (3) If an economicreductionin forcewere justified at the time,and if it cannotbe found that allnine persons in the complaintwere picked withpersonalmalice,itmust be found that the original six were stillselected becausethe Company knew of "their"personalunion activities.After all the complaint amendments,theRespondentheld firm in its defense-that all the employees dismissedin October were released for economic reasons and for noother.The company agents even testified they knewnothing whatever about any union activities before thedischarges.With this the defense,the persuasiveness of theevidence offered in affirmative defense-was there eco-nomic reasons for the discharges-becomes of firstimportance.And this is true whether it be evaluatedagainst all of the discharges,or with respect to only some,or even one alone.As a matter of fact,it is not possible inthis case to consider the meritsof the complaint withrespect to any one employee in isolation from all the rest.The defense of economic necessity must be weighed in itstotal picture as to every single employee discharged. Thereisneither evidence nor claim here that any single workerwas told by the Company she was being fired because ofunion activities.Every one ofthe discharge issues-collec-tively or singly-involves the suggested inference of illegalmotivation. But inference demands consideration of allrelevant factors.For example, X, an outstanding unioneer,istimelydischarged,and the employer says there was no more workfor him,and only for him. The employer either proves, ordoes not prove,itno longer needed that man, and theinference inquiry continues from there. If the employerwere to say it no longer needed 12 people,had to let 12 go,and included X in the mass discharge,what happened tothe other 11 who also went home must be considered inweighing the complaint allegation that X was the pinpoint-ed target of union animus.Further,what happened to the50 who remained,what kind of people were those selectedfor retention-unioneers,nonunioneers?-is also a rele-vant factor,again regardless of how many of the 13 theGeneral Counsel chooses to put in the complaint. Maybethe ambiguity created by the multiple theories of illegalitynow appearing in the complaint will emerge more clearlyby a question or two.If the Respondent were determinedto stop the union movement-economic need for layoff orno economic need-why diditnot fire in the mass layoffofOctober 12, Joan Meeks,the person shown on thisrecord to have been the most outspoken protagonist of theUnion? Thecritical union meeting,said to have triggeredthe mass discharges 3 days later,took place at the home ofMarge Poynter.The only three other persons there wereHarding and Becky,both of whom signed cards anddistributed them, and Meeks. When 3 days later the violentreaction came,according to the theory of prosecution, notone of these four was "selected"for punishment.Indeed,while Meeks was released with two others on the 23d, theother three-Poynter,Harding,and Becky-were neverreleased atall.Why?B.Evidence of Economic StressEdward Fellure, president of the Company, carried theburden of proving that a shortage of parts,growingprogressivelymore disturbing from July through Septem-ber, reached a point in October that compelled thereduction in force. It appears that from 85 to 90 percent ofthe work at this time was putting parts together, or makingassemblies later used in office machines,on contract for INDUSTRIAL PRODUCTS, INC.135IBM in Lexington, Kentucky. Most of the parts camedirectly from Lexington, or from companies elsewhere whomade -them on IBM orders and shipped directly to theRespondent in Greenfield,Indiana.Some assemblies madeby this company need only two parts to make a shipableproduct; some need "between 100 and 150" separate parts,allof which must be received, in sufficient quantity, tokeep the work going and the girls occupied. Fellure saidthat with the situation becoming desperate, he conferredwith the IBM officials on Thursday afternoon and againon Friday morning, October 12, was told the situation ofparts shortages was surely going to become worse andremain so for an unforeseeable period, and hastened backtoGreenfield where he decided to reduce the 62-personcomplementby 8 that very afternoon. Richard Syphers, atthe time vice president of the Company and plantmanager, corroborated Fellure's story.Fellure's testimony may be called self-serving, as can besaid of many self-exculpation statements at hearings of thiskind. There was no corroboration by IBM representatives,as there might have been. And yet it remains a fact that histestimony is uncontradicted. There are, however, otherobjective,agreed-upon, and very relevant facts thatdirectly support the Respondent's affirmative defense ofdischarge for cause. There were 59 hourly paid employeesat workthe week endingOctober 12. Eight were dischargedon October 12 (only seven of these unnamed in thecomplaint), and three on October 23 (two named in thecomplaint). The total was down to 51 by October 23. Bythe end of November or early December it was furtherreduced to 45. By the time of this hearing in July 1974 thetotal of employees stood at 26. The number never roseduring the period October through July. This is essentiallyan unskilled group of employees used in this business;employeesare alltaught when hired, they are not highlypaid, and the turnover is about 500 percent a year. TheCompany formally executed 300 W-2 forms for thecalendaryear 1973. The Company simply did not replacethe people who left, at least not to the extent of againraising the total number. In effect this was the equivalentof an employer whose staff is lessened by actuallydischarging people.With this the picture of employment, it is not possiblerationally to hold the Company did not have economicreasons toshrink its force drastically, even in October.When a Company's primary business declines at this paceand so permanently, there must be very persuasive reasonfor discrediting any employer who says it was forced uponhim by economic pressures. Did this Respondent deliber-ately throw its business away, reject orders, so as to dismissemployees and thereby avoid bargaining with any union?There is neither such claim, nor the slightest evidence tothat effect. Is this Employer now getting twice the workoutput from the 26 remaining employees, so that they areproducing the same amount of work, from the same oldamount of parts, as before the union movement? Again,there is not the slightest indication of such an explanationfor what happened.To offset the virtually compelled finding of economicstress sufficient to explain the drastic reduction of staff, theGeneral Counsel put into evidence each and every shippingrecord of all parts received from IBM at the Greenfieldplant from June 1973 through April 1974. Each sheet setsout the identifying number for each different kind of part,the quantity shipped of each, and every separate part, andinmany instances further identifying numbers relating topurchase order number, assembly number, and vendor'scode.Apparently the argument is that inasmuch as thegreat variety of kinds of part did not substantially diminishover the period, it follows there was no shortage at all. Orthe argument can be that since the total number of parts,regardless of what kind they may have been, changed verylittle, there must have been enough to keep all 62 women,or almost as many, fruitfully occupied at least until theflurryof union activity was over. On this record theargument is not convincing. Conceivably, it may be thatthe Respondent has been sending the parts back unused, orperhaps storing them away. If the shortage of parts ofwhich Fellure spoke was a fiction, these would have to bethe explanations for continued receipt of all parts, for therewas no one to work on them except the ever shrinkingforce.Even if these shipping invoices could be proof thatFellure, and Syphers, lied, both about the conferences withIBM officials and the amount of components received forassemblying, the fact that work in the plant was not donecannot be talked away.But there is another reality that reduces the voluminousinvoices to very little value. There is no way of knowing, onthe record as it stands, whether whatever parts werereceived through the last 3 months of 1973 could have keptmore than the dwindling number of women busy. Howmany parts were needed for the assemblies that weremade? There is nothing to show what assemblies were puttogether, how many parts they needed, or how much work-time can be associated with any given number of parts.This is a case in which two critical elements are lost in afog, so to speak. Fellure just generalized. He said thenumber of component elements for this job or that variedgreatly-from 2 to maybe 150. There is therefore no way ofknowing how many or what parts equaled any measurablequantum of work-either in hours or number of personnel.Fellure also said he picked women for discharge after arelative appraisal of all 59, with separate consideration ofthe value of each in five or six respects-attendance,quantity production, quality production, attitude, seniority,and complexity of training. Very little was mechanical,very little was based on detached and recorded figures.What all this adds up to is that it was very difficult,perhaps impossible, to prove Fellure did not judge therelativemerits in the manner he described, or to prove thatwhatever parts were in fact received were truly of aquantity and nature to have kept all 59 employees on thepayroll. There are difficult cases; but the fact that they aredifficult does not lessen the affirmative burden of positiveproof of wrongdoing resting upon the General Counsel, orjustify any presumption of falsity in a Respondent absentadequate evidence.I find there was economic justification in this case for theextensive discharges of October 12, and of the three whichfollowed on October 23. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Violations of Section 8(a)(1)As already stated there is no direct evidence of unionanimus directed to this or that employee individually. Thecomplaint does allegethatseveralsupervisorypersonsmade coercive statements violative of Section 8(axl) of theAct. Primarily,the coercive conduct is charged to the lineleaders,whose alleged supervisory status the Respondentdisputes.Normally there are three line leaders,each overone of the three production departments into which theemployees are grouped.At the time of the events,therefore,there were 3 line leaders over 59 persons. On therecord as a whole I find the line leaders were supervisorswithin the meaning of the Act.According to the Respondent,the only supervisors wereFellure,the president,his wife Myra,who worked in theoffice,and Syphers,vice president and plant manager.Fellure admitted he spends no more than 10 percent of histime in the production area;hiswife is in charge of the,books; and Syphers spends only part of his time in contactwith the production workers.The line leaders are hourlypaid and punch the timeclock; they received about 25cents or more per hour over and above the amount paid tothe rank and file.Their duties are to see that parts arereadily available to the girls when needed,and thatfinished assembled parts are moved away from theirpositions when proper.They are also responsible, however,to see to it that the women keep working all the time, thattheynot pass their time chatting,that they make nomistakes,and that they regularly produce a satisfactoryamount of work. The collective testimony of a number ofwitnesses establishes that the line leaders assign work tothem,move them to another job when necessary,criticizethe quality of their work,have them do it over again whenwrong, compliment them when they perform satisfactorily,approve their request to leave early,and even have a voicein selecting who shall do overtime work. According toemployee West,when Myra Fellure hired her she "intro-duced me to her [the line leader] and told me she will showyou what to do."Anderson recalled that when Mrs. Fellurehired her she introduced her to the line leader and said "if Ihad complaints that I was to go to her .... "Asked whatdid the line leaders do, employee Seats said"just walkaround and see thateverybodydid their job." Sometimesline leaders perform some production work, but not often.These employees described the situation correctly, fortwo line leaders-Loweand Harding-as witnesses corro-borated them. Thus Lowe: "Q. Have you ever hadoccasion to tell girls that they were being verbally warned,you would verbally warn them perhaps about their conductin the plant,like talking too much? A. Yes,Ihave had todo that....My duties were to get production out and seethat the office had a shipping list in time for the truck to beloaded,and keep the girls in parts and to make sure thateverything runs smooth....Iwould usually go and tellthe girls to quiet down and go back to work. . . .Withthatmany women it went on quite frequently ... .Several times a week."Thereisevidence on whether Fellure consulted lineleaders when deciding whom to dischargeon October 12.At one point Fellure said "I might have asked the lineleaders,if there was any problems."His affidavit containsthe following words ". . . we . . . myself and Rick Syphersdiscussed our situation and we talked to our line leaders asto how many employees we could keep working and whichemployeeswork record warranted them being fired."Lowe,at the time over the largest group of workers,said atthe hearing she was not consulted on the matter. Heraffidavit, however, reads: "I have no authority to hire, fireordisciplineemployees.However,according tomyunderstanding I do have theauthorityto recommenddischarge or discipline of employees."Line leader Hardingalso said Fellure discussed the layoff situation with her.But perhaps the most revealing bit of evidence is that givenby Lowe.Shown her earlier affidavit,she was asked toexplain that statement in the light of the fact the Companyis now disputing her authority.She answered"I figure if agirl is putting out bad work I would have to go to Rick andask him to do something...." "Q. What made you thinkyou had this authority? Who gave you to understand? TheWitness:I think Rick told me."Finally, the practice is that when a girl is given a raiseshe first learns of it when told by the line leader.Felluresaid his system is to hire women for as little as legallypermissable,in order to give them frequent small raisesand thereby stimulate them to better and more work. If theline leaders are there to get more and better work out ofthem,to compliment or criticize them,to push them or Cotell them not to idle,how can the employeeslook uponthem except as supervisors,when they also must look tothem for first knowledge of raises?And besides all this, ifthe line leaders are not supervisors it means all 59unskilledworkers were left on their own under only the part-timesupervision of one man, Syphers.Ido not think the evidence suffices to prove Andrewswas a supervisor.He is the quality control man, doesmaintenance and repair on the machine equipment, and isin charge of the shipping and receiving.From the employeewitnesses: "Most of thetime he wasback in the stockroom.Then he would walk around and bring parts that peopleneeded, and fix things that needed fixed[sic] like machinesand stuff." "I saw him fix a couple of machines one dayand just in the stockroom.That isall I ever sawhim do.""He gets our boxes ready to ship,he puts them on thedollies and takes them back to the truck, just things likethat.You know for shipping and different things like that."Ido not think the fact Andrews was salaried and nothourlypaid is sufficient to mark him as a supervisor on thisrecord.1.A few daysafter the mass dischargeof October 12,some few women met in a union hall across the street onMain Street in the evening.Andrews' car was parked andlocked across the street.This is the downtown store sectionof the town.No one saw him. Even assuming Andrews wasa management representative,the fact his car was therethat night could not prove an unfair labor practice. Aboutnoon on October 12 a number of women were gathered atthe lunch table in the breakroom; there were union cardsscattered about and Meek and Donaghy were solicitingsignatures.While thiswas goingon Andrews took a flashphoto of the group. As best, all this could prove, evenassuming Andrews was a company stooge,is that theCompanylearned once again who was interested in the INDUSTRIAL PRODUCTS, INC.137Union.What is important in this case is that the picture ofthewhole group falls far short of indicating personalanimus against any single person who chanced to be withincamera range.2.There were other incidents involving Andrews, whodid not testify. Of course I believe the witnesses. Snydersaid she returned to the plant on Saturday,the day aftershe was discharged,to ask him had she been releasedbecause the girls had tried to bring the union in, and hesaid". . .no that we were just laid off because they werehaving trouble getting parts in." He then asked did sheknow what the girls desired that had motivated them so,and added it would be a good idea if she found out, thatFellure and his wife would like to know,but that it was upto her whether she wished to inquire about it, because "itdidn't reallymatter that much."The other incident involves Andrews by hearsay, but it isvery significant because of its relevance to the major issueof the case discussed below. Employee Anderson testifiedthat line leader Lowe told her, on the morning of October12, before the discharges,that Andrews had "jumped" onBarbara Harding,and accused Harding of having startedthe union movement,even warnedher she would be firedfor it.Lowe also said,stillaccording to Anderson, thatFellure and his wife believed she, Anderson,had started it,and that the Company would close the plant if the uniontalk did not stop.Anderson continued to testify that thatsame morning Harding herself told her Andrews had saidshe,Harding, would be discharged if she persisted in herunion activity. Anderson ended with saying Harding thenasked her had she, Anderson,been the original instigator,and that she honestly answered "no."There is a confusion in all this.I think Anderson wasdoing her best to recall what she said.I credit her;Hardingdid not refer to this incident,and Lowe was a less crediblewitness.I find she did say the plant would close, and thatthis was a threat,in violation of Section 8(a)(l), voiced by asupervisor.But Harding,too,was a line leader, and,according to the General Counsel,her questioning ofAnderson was illegal interrogation.The trouble is, Hardingis one of the activists herself. She not only was at Poynter'shouse a few days earlier, but she also distributed cards inthe plant the next day. As she was never discharged, herstatement that while she took a supply of cards she did notdistribute them is suspect.I do believe West who said ".. .Barbara Harding gave us a lot of blank cards to pass out toget names of people who were interested."I also believeWisda,who testified Harding invited her to the unionmeeting and said"she thought I should go because shethought we really needed a union and they needed all thesupport they could get."Why would Harding,herself inthe front line,askAnderson whether she was theinstigator?And how could Fellure suspect Anderson whenin fact Anderson did no more than sign a card, as didmany others?And how does one reconcile Anderson'sreport that Harding would be fired for her union activitieswith the fact that while she in fact was an activist, she wasnot among the people released?If the Respondent werereallydetermined to extirpate the union movement nowthat it had the cover-up opportunity of economic layoff, itwould more quickly have gotten rid of a traiter in the innercouncil.3.Again during the morning of October 12, employeeWest and a girl named Linda got into quite a hassle abouttheUnion.West related how Linda came at her "rantingand raving,"said"she would make me eatthe yellowpamphlets with the rules of the union," and that "they weregoing to close the whole plant and we will all be out of ajob ...." Line leader Lowe heard the fight and said, toLinda, according to West: ". . . better go sit down thatthat was being taken care of right now." There is otherevidence, not entirely discredited, aboutWest's attitude;i.e.,her relations with others was not the best.She revealeda rather antagonistic attitude even as a witness at thehearing.Was Lowe of necessity announcing a massdiscriminatory discharge that moment?I think such anunfairlabor practicemust be proved by much moreprobative and convincing evidence.4.Several witnesses spoke of another incident involvingLowe.One day four or five women were eating lunch whilesitting in a car on the parking lot. Among them was Meeks,talking up the Union as usual.Anderson,one of those inthe car, said Lowe approached and asked "what we wasdoing,"and that Meek said "we was trying to get a unionin."Griffith, too, was eating her lunch; she said "Judiecome up and asked what we was doing and Joan Meek toldher that she was trying to get a union in."Both thesewomen said Lowe asked how much it would cost, andwithoutwaiting for an answer walked away. Meeks'version is different.According to her:"I just hollered outthewindow to her [Lowe] and wanted to know if shewanted to see a union get in there.She answered me andwanted to know how much it would cost her and then sheturned around and walked back in the door." I do notthink the line leader,seeing five women having lunch in acar, in a parking lot wherethey alwaysate their lunch,during the lunch period, would ask what they were doingthere. I think it was Meeks who started the conversation,and from afar-for she had to "holler" to be heard byLowe. I make no finding of illegal conduct by anyone as tothis incident.5.EmployeeBakertestified that on October 12, lineleader Lowe asked her whether she had signed a unioncard. Griffith said she heard Lowe say in the breakroom onOctober 12 the plant would be closed if the union talk didnot stop.There was also a line leader named Rocky. Icredit the uncontradicted testimony of Debbie Seats thatRocky once said to a group of girls "my girls better notsign." Further, employee Wisda testified that early in theweek afterthe Fridaydischarge,line leader Harding toldher not to go to a union meeting"because they weresupposed to have spotters there and she heard thatanybody that was seen there would be fired."I find that by Lowe's statementthat the plant would beclosed if the women persisted in their unionresolve, byLowe's interrogation of Baker as to whether she had signeda unioncard, by Rocky'sstatementto the women that theyhad better not sign union cards,and by Harding'sstatement that the Company had spotters at the unionmeeting andthat those who attended would be discharged,the Respondent violated Section 8(a)(1) of the Act. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.DiscriminatorySelectionWith the discharge of 11 persons justified for businessreasons,the question now becomes-did the Respondentselect the 9 listed in the complaint for the purposes ofputting astop to theunion activity that was going onduring the10 days or so before October12?Antiunionmotivationcan be provedin twoways: (1)By evidencesufficient to prove animosity towards an individual, ortowards several individual employees,or (2) by aninference arising from the related numerical factors; i.e., byapplication of the mathematical law of probabilities.Consideringthe first approach-and this is the separatecomplaint allegation made with respect to six women, fivedismissedon October12, and one on October 23-I findthe evidence insufficient to sustain a finding of violation ofSection 8(a)(3) of the Act as to anyone of them.On thattheory,an essential element of proof against the employermust be that it at leastknewof the employee'sunionactivities.Debbie Seats said she signed a union card oneday and onceheard a line leader say". . .my girls betternot sign."This is the totality ofher union activity, andthere is nothing to suggest the Respondent knew about hercard signing.The onlyevidence touching upon YvonneFugate is her statement she signed a union card on the11th, the daybefore the discharge;on whether theCompany knewthis,there is nothing.CarolynAndersonsigned a union card at the request of Meeks during a breakperiod onOctober 10.Like Seats and Fugate,Anderson,too, went to no meetings,she did nothing about the Union."Q.What if any activity did you takewith respect togetting other employees to sign up union authorizationcards?A. I didn'tparticipatein that butIwas with Joan[Meeks] a couple of times in the break area when she wastalking."When to thislimited evidenceof union activity bySeats,Fugate,andAnderson is added the fact theRespondentdid havetodismiss people for economicreasons,the pinpointed allegation of evil intent directedstraight away against them must be dismissed.Unless, ofcourse,it is argued that any time an employer releases aperson with solid economic reason, the discharge becomesan unfair labor practice if it is laterprovedthe employeeshad signed a union card-and nevermindwhether theemployerknew about it or not. Idid nothear thisargument advanced in this case.The otherthree persons said to have been dismissedbecause oftheirown union activities did participate in theopen talking and solicitation of cards in the plant andelsewhere.Meeks was the ringleader and seems to havestarted the whole thing.She invited employees to come,and was herself presentat bothmeetings-first at organizerEllis' house and then at the home of employee Poynter. Shepassed cards around inside the plant.Donaghy was at Ellis'house but did not go to the second meeting. She signed anAFL-CIO cardand said she collected signed cards fromothers inthe breakroomand in the parking lot.West alsowent to the first meeting but not to Poynter's house. Shewas given cards to distribute,signed one in the plant later,and generally did speak about the Union to others.Since these three womendid openlyengage in unionactivity,the complaint allegation as to them now dividesinto two parts,and if the reasoning begins to sound a littlebitTalmudic,it is because the total complaint in its finalform is rather refined.Did the Respondent know abouttheir union activity,and if it did, did it firethembecause ofit?Maybe Fellure,through the line leaders,did know,although as to one or two the finding would be thin. Meekswas very outspoken and involved in it all.Donaghy agreedat the hearing no supervisor,or anyone she thought mightbe a supervisor,saw her passing out cards in the parkinglot, or during the breaks inside the plant.West was one ofseveral women who circulated a petition during the breakperiods, a petition which maybe 20 employees signed. TheGeneralCounselwitnessesmade much of this overtactivity inside the plant,but it aids the purported inferenceofcompany knowledge not at all, because all theemployees were told it was to obtain a mailing list for aHalloween Party invitation.The fact that 2 or 3 days afterOctober 5 West told some of the girls her real purpose wasto send out union literature can hardly convert the flagrantpartying into brazen unionizing.Nor does the evidence ofknowledge become more weighty because the girls weretold to predate their cards in order to be able to contendlater that the Company had more time to learn about whatthey were doing!But most important of all, the fact the lastthree women were fired serves not one whit to prove theCompany knew of their union activity,for that would bepurely inverse reasoning.All things considered,I find the evidence insufficient toprove the Respondent discharged these six ladies becauseof their union activities. Absent proof positive of animusdirected against the employees named in the complaint,any inference of illegal motivation in the dismissal mustalways first weigh in the balance the affirmative defense. Inthis case it is true the Company had to dismiss a substantialnumber of people,almost twice as many as these six duringthe very period the alleged unfair labor practices occurred.To say, in such a situation,thatmere knowledge of theemployees'union penchant suffices to prove a violation ofSection 8(aX3) is tantamount to a contention that theknown unioneer is insulated against discharge in the eventof an economic layoff.This is not the law;indeed it is notso argued here.D.A RandomHandMathematicsWith all of this,we come to the all-embracing theory ofprosecution which I believe is the heart question of thiscase.Did the Employer,faced with economic necessity forreducing the total complement,utilize the fortuitousopportunity to sweep out the troublemaking union-mindedgroup in the crowd?Here the argument is, as it must be,that if you look at how many out of the original total wereunioneers, and compare that percentage to what percent-age of unioneers were caught in the mass layoff, theconclusion would logically be compelled that it was unionanimus that dictated the selection.For example,if 10 andonly 10,of the 60 were unioneers,and if the total must bereduced to 50 for economic reasons,itwould be almostimpossible to avoid a finding of illegal motive in the casewhere all 10 of the unioneers are found in the group of 10persons discharged.Conceivably,even in that case, theemployer could prove,by irrefutable,objective,andsubstantially relevant business facts, that the particular 10 INDUSTRIAL PRODUCTS, INC.139would havebeen selectedby anyrational businessman.This is notsuch a case, for what Fellureoffered asproof ofobjective basis forselectionwas really nomore thanopinion,mental evaluation.He spoke ofrecords that hadbeen compared, but he producednone.But neither is thisthe case of10 out of 10; quite the contrary.In thisnumbersgame theory of illegality,as it were,there is another element in the formula of no lessimportance.How many umoneerswere not discharged?Assume,again, that fromamong theoriginal total of 60, 15or 20 (in the caseat bar,as usual,thisfigure is a littlenebulous,but 15 or 20isas closeas it can be stated)favored the Union,went to union meetings,maybe signedcards,but out of I I that had to be discharged, only 3, or 4,maybe 5 wereunioneers.Here the handof chance fallsevenly-a third ofthe total wasprounion, a third of thedischargees were prounion,and nothing can be inferredfrom the mathematicalprobabilities.And finally,this case also illustrates another relevantelement that cutsboth ways. If the three,or four unioneerscaught inthe layoff,were the most active andpublicized ofthe activists,that fact would add strengthto the adverseinferenceof illegality.By like reasoning,ifamong theemployees who remainedat work arefound thestrongerprotagonistsof the Union, to that extentthe complaint isweakened.Numbers here begin withthe fact II employees weredischarged,8 on October 12 and 3 on October 23. Of thesethe record is completelysilent as tothree who did notappear atthe hearing-Gabbard and Goforth,who werereleased onthe 12th and whoare named in the complaint,and Craft,let go on the23d. On thisrecord these threemust be deemed ashaving hadnothing todo with theUnion. Snyder wasalso discharged on the 12th; she wascalled by the General Counsel asa witnessand; ".. .Didn't you have anything to dowith the Union business?Witness:No, I did not." As to fourothers,Anderson,Seats,Fugate, and Griffith (nee Schuler)-allfour namedin the complaint-the record shows only that eachsigned aunion card.Griffith,too, said she did nothing to help theUnion.There is nothing to distinguish these last four froma muchlarger group, for, while the record doesnot detailwho else didanythingabout theUnion,there is testimonyabout quite a few others,who did sign cards.Donaghy saidshe obtained about 15 signatures.West saidshe successful-ly solicited five or six names to cards.Donaghy testifiedthat Becky,who had been at Poynter's house onOctober 9,also solicited nine signatures.And Meeksobtained sixsignatures herself.Reverting once againto the numberof employeesdischarged,we dohave it that three-Meeks,West, andDonaghy-were among those whowere bothactive andmore outspokenabout theiractivities.Withthis,a fairsummary is that of the 11 selected for discharge, 4 wereplainbystanders,4 were boarderline persons-both interms of theirvery limitedparticipation in the unionmovementand the probabilitiesthatmanagement knewabout their interest-and 3 were presumably knownactivists.In percentages,then about one-third known wereunioneers,about one-third borderline cases, and aboutone-third neutrals.As to whatpercentagesof the totalcompliment of 59 fell in these three categories, the record isnot as clear as might be desired.Itdoes show that sixpersons were openly active: Meeks, the apparent ringlead-er;West,Donaghy, and Becky,all three of whom obtainedsignatures in numbers;Poynter,who attended bothmeetings and at whose home the last one was held; andHarding,who was at the second and distributed cards.This therefore indicates six open activists.How many wereborderline;i.e.,signed cards and nothing more? Thesigning of the Halloween party list means nothing. Indirectreferencesby variouswitnessesto the number of cardsobtained by the activists total well over 25, maybe 30. Butif30 percent had signed the Union might have filed anelection petition.Itdid not.A fair approximation wouldtherefore be that perhaps about 20 signed-again, one-thirdof the total.Recapping:one-third of the totalparticipatedgenerally,and one-thirdof the numberdischarged fell in that category;six of the over all totalwere out-and-out active,and half of that number-three-were fired.There is a detail of some significancethatmust be considered as to this last group.The masslayoff came on Friday,the 12th,when flurry of cardsigning following the Poynter house meeting took place.The timing between layoffs and the union activity centerson that date.But Meeks was not selected fordiscrimina-tion then.There is indicationthat verylittle,if any, cardsigning or solicitation occurred the following week. Meekswas dismissed 11 days later.The fact that Respondent didnot select her on the 12th tends to weaken the overallinference of a 'pervasive intent todestroytheunionmovement altogether. IfMeeks be removed from thepicture,at least for the moment,itwould have to be saidthat only one-third of the true six activists were selected.Itwould unduly belabor the matter to comment furtheron still other relevant details.The Respondent's failure todismiss its own supervisor,Harding, has already beenmentioned;that fact speaks volumes.The ultimate factthat it never touched three of the four who took the lead inbringing theAFL-CIO,the right union,into the plant,virtuallymakes any overall inference of illegality impossi-ble.Ifind the total record evidence does not support thecomplaint allegations with respect to illegal discharges asto any of the employees there named.CONCLUSIONS OF LAW1.By its supervisor's statements to individual employ-ees that the owners would close the plant in retaliation forunion activities,that the employees must not attend unionmeetings because the Respondent had spotters watching,that the women had better not sign union cards,and thatthey should reveal their union position upon interrogation,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(aXl) of the Act.2.The aforesaid unfair labor practices are unfair labor 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices within the meaning of Section 2(6) and(7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER'The Respondent,IndustrialProducts,Inc.,Greenfield,Indiana,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Telling its employeesthat the Company would closethe plant in retaliation for their union activities,telling itsemployees not to attend union meetings because theCompany hasspotters watching,tellingthe employees theyhad better not sign union cards, and interrogating themconcerning their unionactivitiesin a coercive manner.(b) In any likeor relatedmanner interfering with,restraining,or coercing employees in the exercise of theright to self-organization,to form,join,or assist a labororganization,to bargaincollectivelythrough representa-tives of their own choosing,or toengagein other concertedactivitiesfor the purposeof collective bargainingor othermutual aidor protection,or to refrainfrom any and allsuch activities.2.Takethe following affirmativeaction necessary toeffectuate the policiesof the Act:(a) Post at its place of business in Greenfield,Indiana,copies of the attached notice marked"Appendix." 2 Copiesof said notice,on forms provided by the RegionalDirectorfor Region 25, after being duly signed by the Respondent'srepresentatives,shallbeposted bytheRespondent,immediately upon receipt thereof,and be maintained by itfor 60 consecutivedaysthereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken by theRespondent to insure that said notices are not altered,defaced,or covered by any othermaterial.(b)Notify theRegionalDirector for Region 25, inwriting,within 20 days from the receipt of this decision,what steps the Respondent has takento comply herewith.1In the event no exceptions are filedas providedby Sec.102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rulesand Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder ofthe NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of theUnited States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelations Board havingfound after atrial, thatwe violated the federal lawby coercing andrestraining our employees in their unionactivities:WE WILLNOT interrogateour employees about theirunion activities.WE WILLNOT threaten to closeour plant inretaliation because our employees engagedin the unionor concertedactivities.WE WILL NOTtell our employeesnot to attend unionmeetings because we have spotters watching them.WE WILL NOTtell our employeesthat they had betternot sign union cards in order tointimidate them.WE WILL NOT in anylike or related manner interferewith,restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join,or assistany labor organization,to bargaincollectively throughrepresentatives of their own choosing,and to engage inother concertedactivitiesfor purposesof collectivebargaining or other mutualaid or protection, or torefrain from any and all such activities.INDUSTRIAL PRODUCTS, INC.